              Case 3:17-cv-05769-RJB Document 232 Filed 01/07/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9      UGOCHUKWU GOODLUCK
        NWAUZOR, et al.,
10
                                    Plaintiffs,
11              v.                                             CASE NO. C17-5769 RJB

12      THE GEO GROUP, INC.,

13                                  Defendant.
        STATE OF WASHINGTON,                                   CASE NO. C17-5806RJB
14
                                    Plaintiff,
15              v.
16      THE GEO GROUP, INC.,                                   PROPOSED AGENDA FOR 10
                                                               JANUARY 2020 CONFERENCE
17                                  Defendant.
18

19
             The following is a proposed agenda for the preliminary pretrial conference on 10 January
20
     2020:
21
        (1) Discussion of the separate claims of the Plaintiff State of Washington and the Class
22
             Plaintiffs, including the nature of evidence that is anticipated to be offered in support of
23
             those claims.
24


     PROPOSED AGENDA FOR 10 JANUARY 2020 CONFERENCE - 1
             Case 3:17-cv-05769-RJB Document 232 Filed 01/07/20 Page 2 of 3



 1      (2) Discussion of each of the claims and affirmative defenses of the Defendant, including the

 2         nature of evidence that is anticipated to be offered in support of those defenses.

 3      (3) Discussion regarding the nature of work at issue.

 4      (4) Discussion on damages and overlap - how and when to resolve damage issues, if

 5         necessary.

 6      (5) Presentation of Evidence – parties are encouraged to work together.

 7      (6) Oral argument on the State of Washington’s Motion to Strike GEO’s Jury Demand (Dkt.

 8         342).

 9      (7) Plaintiffs’ Motion to Amend Notice Plan (Dkt. 209) to eliminate the direct mail

10         component (which was originally contemplated only for those class members living in

11         the United States)

12             •   Class Plaintiffs and Defendant were notified on 31 December 2019 that the Court

13                 is considering (a) denying the motion (Dkt. 209) for potential class members who

14                 are currently held at the Northwest Detention Center or are otherwise known to be

15                 in ICE custody, (b) denying the motion (Dkt. 209) to have the Defendant pay for

16                 class notice, and (c) granting the Plaintiffs’ motion (Dkt. 209) to eliminate the

17                 direct mail notice component for remaining class members from the notice plan

18                 provided that the Plaintiffs demonstrate that notice will be sufficient.

19             •   To that end, Class Plaintiffs and the Defendant were ordered on 31 December

20                 2019 to be prepared to discuss how notice will be disseminated to potential class

21                 members (who are not at the NWDC or in ICE custody) in the United States,

22                 including specific and detailed plans with deadlines, and plans to file proof that

23                 the deadlines have been met in the file;

24


     PROPOSED AGENDA FOR 10 JANUARY 2020 CONFERENCE - 2
              Case 3:17-cv-05769-RJB Document 232 Filed 01/07/20 Page 3 of 3



 1              •   Opt-out date – we are less than 60 days from trial – can we still set the opt-out

 2                  date for the day before trial begins? Must notice to class be completed before

 3                  trial?

 4      (8) Any other matters for discussion.

 5          The Clerk is directed to send uncertified copies of this Order to all counsel of record, and

 6   to any party appearing pro se at said party’s last known address.

 7          Dated this 7th day of January, 2020.

 8

 9
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     PROPOSED AGENDA FOR 10 JANUARY 2020 CONFERENCE - 3
